

116 HR 7840 IH: Blue Ridge National Heritage Area Reauthorization Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7840IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. McHenry introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo reauthorize the Blue Ridge National Heritage Area, and for other purposes.1.Short titleThis Act may be cited as the Blue Ridge National Heritage Area Reauthorization Act of 2020.2.Reauthorization of the Blue Ridge National Heritage AreaThe Blue Ridge National Heritage Area Act of 2003 (54 U.S.C. 320101 note; Public Law 108–108; 117 Stat. 1274; 131 Stat. 461; 132 Stat. 661; 133 Stat. 778) is amended—(1)in subsection (i)—(A)by striking paragraph (1) and inserting the following:(1)In generalThere is authorized to be appropriated to carry out this section $1,000,000 for each fiscal year.; and(B)in paragraph (2), by striking subsection (a) and inserting paragraph (1); and(2)in subsection (j), by striking 2021 and inserting 2036.